 

THIS NOTE, THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE, THE STOCK
PURCHASE WARRANT ISSUABLE IN CONNECTION WITH THIS NOTE AND THE COMMON SHARES
ISSUABLE UPON EXERCISE OF THE STOCK PURCHASE WARRANT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND
ACCORDINGLY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.



 

JAMESON STANFORD RESOURCES CORPORATION

12% CONVERTIBLE REDEEMABLE PROMISSORY NOTE

  

October 18, 2013  $500,000

 

Jameson Stanford Resources Corporation, a Nevada corporation (the “Company”),
hereby promises to pay to the order of Edward F. Brogan (the “Holder”) the
principal amount of $500,000 (the “Principal Amount”) together with interest
thereon calculated from the date hereof in accordance with the provisions of
this Convertible Redeemable Promissory Note (the “Note”). This Note was offered
in a private securities offering, the terms of which are described in the
Subscription Agreement executed by the Holder dated October 14, 2013 (the
“Offering”).

 

1. Payment of Interest. Simple interest will accrue at a rate of twelve percent
(12%) annually on the unpaid Principal Amount of this Note outstanding from time
to time. The Company will pay to the Holder all accrued, but unpaid, interest no
later than October 31, 2015 (the “Maturity Date”). Any accrued interest which
for any reason has not theretofore been paid will be paid in full on the date on
which the final principal payment on this Note is paid. Interest will accrue on
any principal payment due under this Note and on any interest which has not been
paid on the date on which it is payable until such time as payment is actually
delivered to the Holder.

 

2. Payment of Principal. The Company will pay the principal amount of five
hundred thousand dollars ($500,000) (or such principal amount then outstanding)
to the Holder on or before the Maturity Date.

 

3. Security. This Convertible Redeemable Promissory Note is secured by certain
collateral assets owned by the Company through its wholly-owned subsidiary,
Bolcán Mining Corporation, subject to the terms, conditions and obligations of
the Pledge and Security Agreement dated as of the date hereof and shall rank
pari passu in right of payment with the indebtedness of the Company arising from
the promissory notes described in Exhibit A hereto.

 

4. Right of Redemption. Subject to the terms and provisions of this paragraph 4,
the Company has the right to call this Note for Redemption.

 

4.1. Redemption. At any such time that shares of Common Stock of the Company
(the “Common Stock”) shall have closed at or above two dollars ($2.00) per share
for twenty (20) consecutive trading days, the Company shall have the right (upon
providing written notice to the Holder), but not the obligation, to redeem all
or any portion of the outstanding Principal Amount and accrued interest by
prepayment of such amount as the Company may determine (a “Redemption Event”).

 



- 1 -

 



 

4.2. In the event of any Redemption Event, the Company shall deliver to the
Holder a written irrevocable redemption notice (the “Redemption Notice”)
indicating the amount intended to be so redeemed (the “Redemption Amount”) and
the date on which such redemption shall be made (the “Redemption Date”). Such
Redemption Notice shall be delivered to the Holder at least fifteen (15)
business days prior to the Redemption Date.

 

4.3. Upon receipt of any Redemption Notice, the Holder shall then have the
option (by notifying the Company in writing within ten (10) business days of
receipt of the Redemption Notice) to accept the prepayment in cash or elect to
convert the Note into Common Stock pursuant to paragraph 6, below.

 

5. Event of Default. Subject to the terms and provisions of this paragraph 5,
default by the Company in payment of principal, interest or other obligations of
this Note when due shall cause an acceleration of all of the amounts due
hereunder .

 

5.1. An “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(a) Any default in the payment of the principal of, interest on or other charges
in respect of this Note, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise);

 

(b) The Company shall fail to observe or perform any other covenant, agreement
or warranty contained in, or otherwise commits any breach or default of any
provision of this Note.

 

5.2. During the time that any portion of this Note is outstanding, if any Event
of Default has occurred and such Default is not cured by the Company within
sixty (60) days of the occurrence of the Event of Default (the “Cure Period”),
the amount equal to one hundred fifty percent (150%) of the outstanding
principal amount of this Note, together with accrued interest and other amounts
owing in respect thereof (the “Default Amount”) shall become at the Holder’s
election, immediately due and payable in cash, provided however, the Holder at
its option shall have the right(but shall have no obligation), with three (3)
business days advance written notice to the Company after the expiration of the
Cure Period, to elect to convert the Note into Common Stock pursuant to
paragraph 6, below.

 

6. Conversion.

 

6.1. Optional Conversion by Holder. At any time prior to Maturity, the Holder
shall have the right (upon providing written notice to the Company), but not the
obligation, to convert all or any portion of the outstanding Principal Amount
together with accrued interest into fully paid and nonassessable shares of
Common Stock at the conversion price set forth below.

 

6.2. Conversion Price. Subject to adjustment as described below, the conversion
price per share (the “Conversion Price”) shall be the lower of (a) fifty cents
($0.50) per share, or (b) eighty percent (80%) of the per share price of any
equity offering closed by the Company while this Note remains outstanding. The
shares of Common Stock to be issued upon conversion are herein referred to as
the “Conversion Shares”.

 



- 2 -

 



 

6.3. Mechanics of Conversion. In the event that the Holder or the Company elects
to convert this Note into shares of the Company’s Common Stock (the “Converting
Party”), the Converting Party shall give notice of such election by delivering
an executed and completed notice of conversion (“Notice of Conversion”) to the
other party and such Notice of Conversion shall provide a breakdown in
reasonable detail of the amount of Principal Amount, accrued interest and fees
that are being converted. On each Conversion Date (as hereinafter defined) and
in accordance with its Notice of Conversion, the Company shall make the
appropriate reduction to the Principal Amount and accrued interest as entered in
its records and shall provide written notice thereof to the Holder within ten
(10) business days after the Conversion Date. Each date on which a Notice of
Conversion is delivered or telecopied to the Company in accordance with the
provisions hereof shall be deemed a Conversion Date (the “Conversion Date”). In
the case of the exercise of the conversion rights set forth herein, the
conversion privilege shall be deemed to have been exercised and the Conversion
Shares issuable upon such conversion shall be deemed to have been issued upon
the date of receipt by the Company of the Notice of Conversion.

 

6.4. Adjustment Provisions. The Conversion Price and the number and kind of
shares or other securities to be issued upon conversion determined herein shall
be subject to adjustment from time to time upon the happening of certain events
while this conversion right remains outstanding, as follows:

 

(a) Reclassification, etc. If the Company at any time shall, by reclassification
or otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Note, as to the unpaid Principal Amount
and accrued interest thereon, shall thereafter be deemed to evidence the right
to purchase an adjusted number of such securities and kind of securities as
would have been issuable as the result of such change with respect to the Common
Stock immediately prior to such reclassification or other change.

 

(b) Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event.

 

6.5. Reservation of Shares. During the period the conversion right exists, the
Company will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Common Stock upon the full
conversion of this Note. The Company represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable. The Company
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note.

 



- 3 -

 



 

7. Common Stock Purchase Warrant. In connection with the Offering, the Company
shall issue to the Holder a Common Stock Purchase Warrant entitling the Holder
to purchase, through and including October 31, 2015, five hundred thousand
(500,000) shares of Common Stock at an exercise price of one dollar ($1.00) per
share. The form of the Common Stock Purchase Warrant is attached hereto as
Exhibit B.

 

8. Amendment and Waiver. Except as otherwise expressly provided herein, the
provisions of the Note may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.

 

9. Cancellation. After all principal and accrued interest at any time owed on
this Note has been paid in full or upon full conversion of this Note, this Note
shall be surrendered to the Company for cancellation and will not be reissued.

 

10. Place of Payment. Payments of principal and interest are to be delivered to
the Holder at the address set forth below for the Holder or to such other
address or to the attention of such other person as specified by prior written
notice to the Note.

 

11. Rank, Pari Passu. This Note shall be senior in rank to any other debt held
by officers, directors or affiliates of the Company and may not be subordinated
to any other debt issued by the Company without the written consent of the
Holder except the obligations of the Company under this Note rank pari passu in
right of payment with the indebtedness of the Company arising from the
promissory notes described in Exhibit A hereto.

 

IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first above written.

  

JAMESON STANFORD RESOURCES CORPORATION

  

By: /s/ Michael Stanford         Name: Michael Stanford         Title: Chairman
& Chief Executive Officer         Date: October 18, 2013  

 



- 4 -

 



 

Exhibit A

 

Other Indebtedness

 


Jameson Stanford Resources Corporation 12% Convertible Redeemable Promissory
Note dated August 19, 2013 in the principal amount of $500,000 due September 14,
2015 issued to Joseph Marchal.

 

Jameson Stanford Resources Corporation 12% Convertible Redeemable Promissory
Note dated October 18, 2013 in the aggregate principal amount of up to
$1,000,000 due October 31, 2015, which amount includes the principal amount of
this Note.

 



- 5 -

 



 

Exhibit B

 

Common Stock Purchase Warrant

 

THIS COMMON STOCK PURCHASE WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE
OF THE COMMON STOCK PURCHASE WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

JAMESON STANFORD RESOURCES CORPORATION

COMMON STOCK PURCHASE WARRANT

 

Jameson Stanford Resources Corporation, a Nevada corporation (the “Company”),
hereby agrees that, for value received, Joseph Marchal (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company at
any time or from time to time before 5:00 p.m. ET, on September 30, 2015, five
hundred thousand (500,000) shares of Common Stock of the Company (the “Common
Stock”), at an exercise price of $1.00 per share, subject to adjustment (the
“Exercise Price”). This Common Stock Purchase Warrant (the “Warrant”) was
offered as part of a private securities offering of Convertible Redeemable
Promissory Notes and Common Stock Purchase Warrants, the terms of which are
described in such respective agreements executed by the Holder of same date
herewith (the “Offering”).

 

1.EXERCISE OF WARRANT. The purchase rights granted by this Warrant shall be
exercised in whole or in part by the Holder surrendering this Warrant with the
form of exercise document attached hereto duly executed by such Holder, to the
Company at its principal office, accompanied by cash or by certified check or by
bank wire transfer in immediately available funds payable to the order of the
Company for the purchase price payable in respect of the shares of Common Stock
being purchased (the “Warrant Shares”). If less than all of the shares
purchasable hereunder are purchased, the Company will, upon such exercise,
execute and deliver to the Holder hereof a new Warrant (dated the date hereof)
evidencing the number of shares not so purchased.

 

Net Issue Exercise. In lieu of exercising this Warrant, the Holder may elect to
receive Warrant Shares equal to the value of this Warrant by surrender of this
Warrant at the principal office of the Company together with notice of such
election, in which event the Company shall issue to the Holder the number of
Warrant Shares computed using the following formula:

 



- 6 -

 

 

  X = Y*(Z-T)/Z         Where: X = the number of Warrant Shares to be issued to
the Holder.   Y = the number of Warrant Shares purchasable hereunder.   Z = the
market value of one Share of Common Stock on the date of determination.   T =
the per share Exercise Price (as adjusted).

 

Market Value. For purposes of this Section 1, the per share market value of the
Warrant Shares shall be the average of the closing prices of the Common Stock as
quoted on the Over-the-Counter Bulletin Board, or the principal exchange on
which the Common Stock is listed, for the fifteen trading days ending five
trading days prior to the date of determination of market value.

 

As soon as practicable after any exercise of this Warrant and payment of the
purchase price (if applicable), the Company will cause to be issued in the name
of and delivered to the Holder hereof, or as such Holder may direct, a
certificate or certificates representing the Warrant Shares purchased upon such
exercise. The Company may require that such certificate or certificates contain
on the face thereof a legend substantially as follows:

 

“The transfer of the shares represented by this certificate is restricted
pursuant to the terms of a Common Stock Purchase Warrant dated August 19, 2013
issued by Jameson Stanford Resources Corporation, a copy of which is available
for inspection at the offices of Jameson Stanford Resources Corporation.
Transfer may not be made except in accordance with the terms of the Common Stock
Purchase Warrant. In addition, no sale, offer to sell or transfer of this Common
Stock Purchase Warrant or the shares of common stock represented by this
certificate shall be made unless a Registration Statement under the Securities
Act of 1933, as amended (the “Securities Act”), with respect to such shares is
then in effect or an exemption from the registration requirements of the
Securities Act is then in fact applicable to such shares.”

 

2. NEGOTIABILITY AND TRANSFER. This Warrant is issued upon the following terms,
to which each Holder hereof consents and agrees:

 

(a) Until this Warrant is duly transferred on the books of the Company, the
Company may treat the registered Holder of this Warrant as the absolute owner
hereof for all purposes without being affected by any notice to the contrary.

 

(b) Each successive Holder of this Warrant, or of any portion of the rights
represented thereby, shall be bound by the terms and conditions set forth
herein.

 

3. STOCK SPLIT; STOCK DIVIDENDS; REORGANIZATIONS. If the Company shall at any
time hereafter subdivide or combine its outstanding shares of common stock, or
declare a dividend payable in common stock, the exercise price hereof in effect
immediately prior to the subdivision, combination or record date for such
dividend payable in common stock shall forthwith be proportionately increased,
in the case of combination, or proportionately decreased, in the case of
subdivision or declaration of a dividend payable in common stock, and the number
of shares purchasable upon exercise of this Warrant immediately preceding such
event shall be changed to the number determined by dividing the then current
exercise price by the exercise price as adjusted after such subdivision,
combination or dividend payable in common stock and against the number of shares
purchasable upon the exercise of this Warrant immediately preceding such event,
so as to achieve an exercise price and number of shares purchasable after such
event proportional to such exercise price and number of shares purchasable
immediately preceding such event.

 

- 7 -

 

 

(a) No fractional shares are to be issued upon the exercise of the Warrant, but
the Company shall pay a cash adjustment in respect of any fraction of a share
which would otherwise be issuable in an amount equal to the same fraction of the
market price per share of the Common Stock on the day of exercise as determined
in good faith by the Company.

 

(b) In case of any capital reorganization or any reclassification of the common
stock of the Company, or in the case of any consolidation with or merger of the
Company into or with another entity or the sale of all or substantially all of
its assets to another entity, which is effected in such a manner that the
Holders of common stock shall be entitled to receive stock, securities or assets
with respect to or in exchange for common stock, then, as a part of such
reorganization, reclassification, consolidation, merger or sale, as the case may
be, lawful provision shall be made so that the Holder of the Warrant shall have
the right thereafter to receive, upon the exercise hereof, the kind and amount
of shares of stock or other securities or property which the Holder would have
been entitled to receive if, immediately prior to such reorganization,
reclassification, consolidation, merger or sale, the Holder had held the number
of shares which were then purchasable upon the exercise of the Warrant. In any
such case, appropriate adjustment (as determined in good faith by the Board of
Directors of the Company) shall be made in the application of the provisions set
forth herein with respect to the rights and interest thereafter of the Holder of
the Warrant, to the end that the provisions set forth herein (including
provisions with respect to adjustments of the exercise price) shall thereafter
be applicable, as nearly as reasonably may be, in relation to any shares of
stock or other property thereafter deliverable upon the exercise of the Warrant.

 

(c) When any adjustment is required to be made in the exercise price, initial or
adjusted, the Company shall forthwith determine the new exercise price, and (i)
prepare and retain on file a statement describing in reasonable detail the
method used in arriving at the new exercise price, and (i) cause a copy of such
statement to be mailed to the Holder of the Warrant as of a date within ten (10)
days after the date when the circumstances giving rise to the adjustment
occurred.

 

4. NOTICES. The Company shall mail to the registered Holder of the Warrant, at
his or her last known post office address appearing on the books of the Company,
not less than fifteen (15) days prior to the date on which (a) a record will be
taken for the purpose of determining the holders of common stock entitled to
dividends (other than cash dividends) or subscription rights, or (b) a record
will be taken (or in lieu thereof, the transfer books will be closed) for the
purpose of determining the Holders of common stock entitled to notice of and to
vote at a meeting of shareholders at which any capital reorganization,
reclassification of common stock, consolidation, merger, dissolution,
liquidation, winding up or sale of substantially all of the Company’s assets
shall be considered and acted upon.

 

- 8 -

 

 

5. RESERVATION OF COMMON STOCK. A number of shares of common stock sufficient to
provide for the exercise of the Warrant and the shares of common stock included
therein upon the basis herein set forth shall at all times be reserved for the
exercise hereof.

 

6. MISCELLANEOUS. Whenever reference is made herein to the issue or sale of
shares of common stock, the terms “common stock” or “shares” shall include any
stock of any class of the Company other than preferred stock that has a fixed
limit on dividends and a fixed amount payable in the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Company.

 

(a) The Company will not, by amendment of its Articles of Incorporation or
through reorganization, consolidation, merger, dissolution or sale of assets, or
by any other voluntary act or deed, avoid or seek to avoid the observance or
performance of any of the covenants, stipulations or conditions to be observed
or performed hereunder by the Company, but will, at all times in good faith,
assist, insofar as it is able, in the carrying out of all provisions hereof and
in the taking of all other action which may be necessary in order to protect the
rights of the Holder hereof against dilution.

 

(b) The representations, warranties and agreements herein contained shall
survive the exercise of this Warrant. References to the “Holder of” include the
immediate Holder of shares purchased on the exercise of this Warrant, and the
word “Holder” shall include the plural thereof. This Warrant shall be
interpreted under the laws of the State of Nevada.

 

(c) All shares or other securities issued upon the exercise of the Warrant shall
be validly issued, fully paid and non assessable, and the Company will pay all
taxes in respect of the issuer hereof.

 

(d) Notwithstanding anything contained herein to the contrary, the Holder of
this Warrant shall not be deemed a shareholder of the Company for any purpose
whatsoever until and unless this Warrant is duly exercised or converted.

 

- 9 -

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of this 18th day of October 2013.

 

JAMESON STANFORD RESOURCES CORPORATION         By: /s/ Michael Stanford        
Name: Michael Stanford         Title: President & Chief Executive Officer      
  Date: October 18, 2013  

 

- 10 -

 

 

Exhibit to Common Stock Purchase Warrant dated October 18, 2013

 

NOTICE OF EXERCISE OF WARRANT TO PURCHASE SHARES OF

 

COMMON STOCK OF JAMESON STANFORD RESOURCES CORPORATION

 

The undersigned does by this notice request that Jameson Stanford Resources
Corporation, a Nevada corporation (the “Company”), issue to the undersigned that
number of shares of Common Stock of the Company specified below (the “Shares”)
at the price per Share specified below pursuant to the exercise of the
undersigned’s rights under the Common Stock Purchase Warrant (the “Warrant”)
dated October 18, 2013.

 

Simultaneously herewith, the undersigned delivers to the Company the purchase
price for the Shares (i.e., that amount which is obtained by multiplying the
number of Shares for which the Warrant is being exercised by the price
specified), by good funds. In the event of Net Issue Exercise no payment is
required.

 

The undersigned hereby represents and warrants that the undersigned is acquiring
the Shares for the undersigned’s own account and not on behalf of any other
person and without any present view to making a public offering or distribution
of same and without any present intention of selling same at any particular time
or at any particular price or upon the occurrence of any particular event or
circumstance.

 

The undersigned acknowledges and understands that in connection with the
acquisition of the Shares by the undersigned:

 

  1. The Company has informed the undersigned that the Shares are not registered
under the Securities Act of 1933, as amended (the “Securities Act”), or
applicable state securities or Blue Sky law or laws, and thus the Shares may not
be transferred or otherwise disposed of until the Shares are subsequently
registered under the Securities Act and the applicable state securities or Blue
Sky law or laws or an ex-emption from such registration requirements is
available.         2. The undersigned has been informed that a legend referring
to the restrictions indicated herein on transferability and sale will be placed
upon the certificate(s) evidencing the Shares.         3. The undersigned is an
“accredited investor” as defined in Regulation D under the Securities Act, as
amended.         4. If the undersigned is required to file a Form 144 with the
Securities and Exchange Commission in connection with sales of the Shares
pursuant to Rule 144 under the Act, the undersigned shall mail a copy of such
Form to the Company at the same time and each time the undersigned mails a copy
to the Securities and Exchange Commission.

 

- 11 -

 

 

Cash Exercise:

 

A.Date of Warrant: October 18, 2013

 

B.Number of Shares purchasable under Warrant: 500,000

 

C.Number of Shares of Common Stock to be purchased at this time: _______________

 

D.Exercise price per Share: $1.00

 

E.Aggregate price to be paid for Shares actually purchased (D*C) =
$______________

 

OR

 

Net Issue Exercise:

 

A.Date of Warrant: October 18, 2013

 

B.Number of Warrant Shares covered by Warrant: 500,000 (Y)

 

C.Market value of one Share of Common Stock (Z)

 

D.Exercise price per Share: $1.00 (T)

 

E.Number of Warrant Shares to be issued to the Holder: _______________ (X)
Where: X =  Y*(Z-T)/Z

  

PURCHASER         By:           Name: Edward F. Brogan         Date:    

 

- 12 -

 

 

 

